Citation Nr: 1743438	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-32 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

4. Entitlement to service connection for hypertension, including as due to diabetes mellitus and herbicide exposure.

5. Entitlement to service connection for an eye disorder, to include presbyopia and cataracts, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO decision that in pertinent part, denied service connection for diabetes mellitus, type II, hypertension, presbyopia (claimed as an eye condition), and a cervical spine disability (claimed as residuals of neck injury), and from a May 2009 rating decision that denied service connection for PTSD.

A hearing was held in May 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The evidence shows that the Veteran has been diagnosed with other psychiatric disorders, including depressive disorder, anxiety disorder, and dysthymic disorder. His PTSD claim therefore encompasses all of these diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In rating decisions dated in October 2015 and February 2017, the RO granted service connection for bilateral hearing loss, tinnitus, traumatic brain injury (TBI), migraine headaches, hypogeusia, and hyposmia. These issues are not in appellate status, since the Veteran did not appeal the ratings or effective dates assigned in these decisions. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The issues of service connection for an acquired psychiatric disorder, diabetes mellitus type II, hypertension, and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current cervical spine disability is unrelated to service and arthritis did not manifest within the one year presumptive period.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by letters dated in August 2006 and March 2007. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current cervical spine disability. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the June 2007 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of injury during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical Spine Disability 

A review of the evidence reflects that the Veteran has been diagnosed with a current cervical spine disability. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

The Veteran filed a claim for service connection for head and neck injuries in December 2006. Service connection has since been established for residuals of a TBI.

Service treatment records reflect that the Veteran was observed for two days for head trauma in September 1967; he was struck by an unknown person. X-ray studies of the chest and abdomen were negative. One report noted a fracture of the right maxilla. However, the reviewing physician stated that he could see no fracture on skull films. He also had contusions of his face. There were no complaints or diagnosis of a neck/cervical spine injury. On medical examination in March 1969, his spine was normal. 

Service treatment records, including the records from the September 1967 head injury, are entirely negative for a cervical spine injury. His spine was normal on separation examination in June 1970. The Veteran denied recurrent back pain, arthritis, and bone, joint or other deformity in a June 1970 report of medical history.
There is no post-service medical evidence of a cervical spine disability until 2007.

On VA spine examination in June 2007, the examiner noted that service medical records revealed head trauma, September 2, 1967 without any documentation from the inpatient hospital stay for over-night observation of one day. There was no documentation or mention of a cervical spine injury. Currently, an examination of the cervical spine showed a large, soft tissue area at the posterior neck C7-T1 area, which appeared to be a large lipoma. In the frontal area of his left forehead was a firm, nontender area, which according to the veteran, was a bony mass previously diagnosed. Neither one was related to a cervical spine condition. An X-ray study of the cervical spine showed degenerative changes seen involving the cervical spine, with minimal anterior displacement of the C5 on the C6. No other abnormality was seen. The diagnosis was degenerative disc disease of the cervical spine. The examiner opined that the Veteran's current cervical spine condition was not caused by or a result of the condition he suffered as documented in service medical record in 1967, while on active duty. The more likely etiologies for this diagnosis were the more common etiologies for osteoarthritis, including but not limited to age, obesity, deconditioning, hereditary, ethnicity, concomitant health issues and post-service occupation. 

At a June 2012 VA TBI examination, the Veteran reported that in 1967, he was attacked and beaten in the face, the back of the head, neck and shoulders. He said he had bruises and pain in the head, neck and back initially. A neck disability was not diagnosed.

At a May 2017 Board hearing, the Veteran asserted that his neck was injured in the same incident in which he received a head injury in service. The Veteran testified that after the assault, he was unconscious for a day and a half, and he was bruised on the arms, shoulders and head. He stated that he received VA medical treatment but they had not paid attention to his neck. He asserted that he had neck problems since this incident. He said he did not know why there are no records of a neck injury. He said the only time he had an X-ray performed on his neck was when he reported for a VA compensation examination, and doctors told him the vertebrae were all crushed on the whole left side of his neck. That was when he started noticing that he could not twist his neck very far. He stated that after service, he worked for about three years at a bank, then at a warehouse, and then truck driving, which he did for about 40 years. He denied any head, neck, or back injuries as a truck driver. He said that after the assault, maybe because he was young, he could recuperate right away or did not feel much pain, but eventually, now he had cracking when he moved his neck. He stated that civilian doctors had just checked his neck and told him that if it is an old injury, eventually it was going to hurt more. He stated that he did not know how or when his neck got injured except for when he was assaulted in service. He testified that his first treatment for neck problems was at a VA facility in 2007, and all of his treatment had been with VA.

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet.App. 498, 511 (1995). The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Id. The Board must support its credibility determinations with a statement of reasons or bases that is understandable and facilitates judicial review. Allday v. Brown, 7 Vet.App. 517, 527 (1995). 

The Board has reviewed all of the evidence of record. Service treatment records are entirely negative for complaints, treatment or diagnosis of a cervical spine disability. Moreover, the Veteran's spine was clinically normal on medical examinations during service in March 1969, and on separation medical examination in June 1970. Service treatment records, including the records from the September 1967 head injury, are entirely negative for a cervical spine injury. The Veteran denied recurrent back pain, arthritis, and bone, joint or other deformity in a June 1970 report of medical history.

There is no post-service medical evidence of complaints or treatment for symptoms of the cervical spine until 2007, 37 years after separation from service.

The Veteran did not claim that he had neck pain that is related to service until filing his original claim for this disability in his VA disability compensation claim in December 2006. Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided. See Pond v. West, 12 Vet. App. 341 (1999). 

The June 2007 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, and his opinion as to a lack of relationship between the current disabilities of the cervical spine and service is therefore of entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). The examiner considered all of the evidence and concluded that the Veteran's cervical spine disability is not related to service, based on the reported history, the medical records, and the nature of the post-service current disabilities. Moreover, there is no contrary medical opinion in the evidence of record.

The Board has also considered the statements of the Veteran. As noted, he is competent to testify as to his observations, including his in-service and post service symptoms. Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board finds that the weight of the evidence does not show that the Veteran had continuous symptoms of neck or cervical spine pain since service. In fact the Veteran has stated that he did not notice any neck symptoms until 2007. Moreover, to the extent that he now asserts that he complained of neck pain at the time of the head injury and his pain continued since then, his statements in this regard are not credible when contrasted with the contemporaneous medical records, his statements at separation medical examination, and the fact that his spine was normal on medical examinations in 1969 and 1970. 

To the extent that the Veteran has expressed his opinion that his current cervical spine disability is related to in-service injury, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The statements of the Veteran as to the etiology of his cervical spine disability are therefore not competent.

In addition, the above evidence reflects that arthritis did not manifest within the one year presumptive period and that the symptoms described by the Veteran were not early manifestations of arthritis. Cf. 38 C.F.R. § 3.307 (c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease). Finally in this regard, as arthritis was neither shown as such nor noted in service, the provisions of 38 C.F.R. § 3.303 (b) are not for application.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a cervical spine disability and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Alemany, supra.

ORDER

Service connection for a cervical spine disability is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder, diabetes mellitus type II, hypertension, an eye disorder, and. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Psychiatric Disorder 

VA outpatient treatment records reflect treatment for a psychiatric disorder, variously diagnosed as depressive disorder, anxiety disorder, and dysthymic disorder.

On VA mental disorders examination in July 2012, the examiner diagnosed depressive disorder NOS. No other mental disorder was diagnosed. The Veteran reported that after service, he worked as a truck driver from 1972 to 2009 when he retired. He denied mental health problems during service. He said his current mental health problems began to manifest in 2009 after retiring. "Now that I don't have anything to do... it gives me a lot of time to think. It's messing up my mind. Before I retired I was working all the time; I concentrated on that." The examiner did not provide a medical opinion as to whether any current psychiatric disorder is related to service or a service-connected disability, and stated that it was not possible to determine which symptoms were attributable to the TBI and mental diagnoses.

The Veteran underwent a VA PTSD examination in June 2014, and the examiner indicated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD. Instead, the examiner diagnosed depressive disorder NOS. The examiner did not provide a medical opinion as to the etiology of the diagnosed depressive disorder. 

At a July 2014 VA neurological examination the Veteran described occasional depression/anxiety. The examiner said he could not state whether these symptoms were related to TBI or to another cause without resorting to speculation.

The Veteran's service-connected disabilities include residuals of TBI, and on recent VA TBI examination in November 2016, the examiner opined that the Veteran did not have a mental disorder as a residual of TBI. During this examination, the Veteran denied combat service. The examiner, a psychiatrist, indicated that in addition to TBI residuals, the Veteran also appeared to have some symptoms of depression and PTSD, which likely interfered with social interaction and had done so for quite some time. The examiner did not discuss any in-service traumatic events, and did not provide a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

The Board finds that remand is required for a medical opinion as to whether any current psychiatric disorder, to include PTSD, is related to service or a service-connected disability. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 C.F.R. § 3.310.

At his May 2017 Board hearing, the Veteran testified that he feared for his life during two incidents in Thailand in which he was a passenger in a C-130, and two of the four airplane engines failed. He said they were traveling from U-Tapao to Don Muang (a trip he made every Saturday at noon), and he was delivering paperwork. He said they made an emergency landing in Don Muang. He said he thought the incidents occurred in December 1969 and the other in February or March 1970. On remand, the AOJ should attempt to verify these emergency landings.

Diabetes Mellitus, Hypertension and Eye Disorders

The Veteran contends that his diabetes mellitus, type II and hypertension were caused by exposure to an herbicide agent during his service in Thailand. Alternatively, he asserts that his current hypertension is secondary to diabetes mellitus. He asserts that his current eye disorders are related to diabetes mellitus type II, or to his in-service head injury, or his service-connected TBI residuals.

A review of the evidence reflects that the Veteran has been diagnosed with current diabetes mellitus, hypertension, cataracts, presbyopia and diabetic retinopathy. Consequently, the determinative issue is whether or not these disabilities are attributable to his military service or a service-connected disability. The Board finds that additional development is needed as to these claims.

The Veteran does not contend that he had any service in Vietnam and no such service is shown. Instead, he asserts that he was exposed to an herbicide agent at U-Tapao Airbase in Thailand, during occasional duty (which he called "augmenty duty") as a perimeter guard, or while loading and unloading items, including drums of chemicals, from airplanes that had been in Vietnam. Recently, in an April 2017 statement, the Veteran stated that while he was stationed at U-Tapao Airfield in Thailand, although he was an administrative specialist, he also performed freight and passenger loading and unloading from aircraft (C-130s, C-141s, KC-135s and C-123s). He stated that his barracks on base were surrounded by brown foliage where herbicides had been sprayed.

Service personnel records show that he had service in Thailand from July 29, 1969 to July 23, 1970, when he was separated from service. He was stationed at U-Tapao Airfield in Thailand. His duty titles during this period were administrative specialist and administrative clerk. His service personnel records and performance evaluations during this period do not reflect perimeter duties or freight loading duties.

Governing regulation, 38 C.F.R. § 3.307 (a)(6)(v), extends the presumption of exposure to herbicide agents to Veterans who served in the Air Force or Air Force Reserve under circumstances in which the individual regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent. In some limited instances, herbicide exposure in Thailand is recognized. See M21-1 Manual, M21-1.IV.ii.1.H.5.a.

A Compensation Service memorandum incorporated into the VA Adjudication Procedures Manual indicates that herbicides, including Agent Orange, were used at certain times and places at some military bases in Thailand during the Vietnam era, to include U-Tapao. As a result, special consideration of herbicide exposure on a factual basis for Veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era is required. See M21-1, IV.ii.1.H.5.a,b. 

According to the steps set forth in the VA Manual for assisting in the verification of herbicide exposure in Thailand during the Vietnam era, the case must be referred to the Joint Services Records Research Center (JSRRC) coordinator to determine whether there is sufficient information to verify herbicide exposure. M21-1, IV.ii.1.H.5.b.4,7. In this case, such a referral has not been done. Accordingly, additional development is needed regarding his claimed herbicide exposure on the perimeter of U-Tapao, or while loading/unloading freight from C-123 aircraft.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA or private medical records of treatment or evaluation of a psychiatric disorder, diabetes mellitus type II, hypertension and an eye disorder that are not already on file, and associate them with the electronic claims file.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

2. Attempt to verify the Veteran's reported in-service stressor incidents. 

The Veteran reports that on two occasions, he was a passenger in a C-130 aircraft, and two of the four airplane engines failed. He said they were traveling from U-Tapao to Don Muang (a trip he made every Saturday at noon), and made an emergency landing in Don Muang. The Veteran has asserted that the two incidents occurred in December 1969 and February or March 1970. See hearing transcript at pages 4-5, 13-16.

All requests and responses received should be associated with the claims file. If such verification is not possible, it should be so documented for the record.  

3. Attempt to verify the Veteran's claimed in-service exposure to an herbicide agent at U-Tapao Airbase in Thailand, to include consideration of the Veteran's statements and testimony, in accordance with VA Manual provisions. The case must be referred to the JSRRC coordinator.

The Veteran has stated that he was exposed to an herbicide agent during occasional duty as a perimeter guard at U-Tapao, or while loading and unloading items, including drums of chemicals, from airplanes that had been in Vietnam, including C-130s, C-141s, KC-135s and C-123s. See his April 2017 statement and May 2017 Board hearing testimony.

All requests and responses received should be associated with the claims file. If such verification is not possible, it should be so documented for the record.  

4. After the actions in paragraphs 1-2 have been completed, schedule the Veteran for a VA examination to determine whether any current psychiatric disorder is related to service or a service-connected disability. The claims file must be made available to and reviewed by the examiner in conjunction with the examination. Any testing deemed necessary should be conducted and the results reported. 

Following review of the claims file, including prior examination reports dated in July 2012, June 2014, July 2014 and November 2016, and examination of the Veteran, the examiner should respond to the following: 

a. Does the Veteran meet the diagnostic criteria for PTSD? If so, please identify the stressor(s) upon which the diagnosis is based.

b. Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder is related to the Veteran's service?

c. Is it as least as likely as not (50 percent probability or more) that any established service-connected disability (currently TBI, migraine headaches, tinea versicolor, bilateral hearing loss, tinnitus, hyposmia, and hypogeusia) (1) caused, or alternatively, (2) aggravated any current psychiatric disorder.

The examiner must discuss the medical rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5. After the development requested above has been completed to the extent possible, the AOJ should again review the record including all evidence associated with the file since the most recent supplemental statements of the case. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


